*286OPINION
PER CURIAM:
This appeal challenges an order of the trial court denying post conviction relief from prison sentences imposed following appellant’s pleas of guilty to aggravated robbery and second degree murder.
It is argued: (1) the guilty pleas were motivated by the existence of a pretrial confession obtained under circumstances proscribed by the Constitution of the United States; and, (2) the guilty pleas were not knowing and intelligent.
We have studied the record and are convinced the complaints áre devoid of merit.
Order affirmed.